Title: To Thomas Jefferson from Lefévre, Roussac & Cie., 1 July 1786
From: Lefévre, Roussac & Cie.
To: Jefferson, Thomas



Monsieur
Lisbonne ce 1r. Juillet 1786

Le Sr. Jn. Bapte. Pecquet qui se trouve un peu indisposé vient de nous remettre la lettre dont vous l’avés honoré le 5. May qui a rapport à une commission de vin dont vous le chargeâtes pendant son Séjour à Paris; il attendoit vos nouveaux ordres pour sçavoir la quantité que vous en désiriés de chaque qualité. Afin de ne pas en retarder d’avantage l’expedition, nous allons vous en envoyer un essay de chaque Sorte par un bâtiment françois qui partira incessamment pour Roüen où nous l’adresserons à Mrs. Achard freres et Compe. avec ordre de vous le faire parvenir; et ils en prendront comme nous le remboursement de leurs débours sur vous même, Monsieur, comme il est d’usage.
Le Sr. Pecquet croyant s’appercevoir que la lettre qu’il eut l’honneur de vous écrire le 9. Xbre. dernier ne vous étoit pas parvenue, vous en trouverés ci-inclus la copie ainsi que celle qui y etoit jointe pour M. Francklin. Ce brave homme qui est penetré de gratitude des bontés que le Congrés a bien voulu avoir pour lui à vôtre recommendation, espere qu’il sera encore assés heureux d’être utile à vos nationaux.
Nous sommes charmés, Monsieur, que cette occasion nous procure celle de vous être de quelqu’utilité. Comme notre maison ne vous est pas connue, vous pouvés, si vous le jugés à propos, en prendre information des principales maisons de Banque de Paris notamment de celle de M. Grand.
Nous avons L’honneur d’être avec des Sentimens distingués, Monsieur, Vos très humbles et très obéissans Serviteurs,

Le Févre, Roussac & Ce.

